Citation Nr: 0121393	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  97-03 674A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at the Milton S. Hershey Medical Center (MHMC) from 
October 24 to November 6, 1996.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active service from January 15, 1942 to 
September 26, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 decision of the 
Medical Administration Service (MAS) of the VA Medical Center 
(VAMC) in Lebanon, Pennsylvania which denied the veteran's 
claim for payment or reimbursement of medical expenses for 
care provided by MHMC from October 24 to November 6, 1996.  

This case was previously before the Board in May 1998 and 
April 2000, and was remanded on both occasions for additional 
development.  The case has now been returned to the Board.  


FINDINGS OF FACT

1.  The veteran received medical care at MHMC from October 24 
to November 6, 1996.

2.  Prior to the veteran's admission to MHMC, VA advised the 
veteran that VA could not be responsible for medical expenses 
incurred at MHMC.

3.  VA did not contract for expenses associated with hospital 
care and/or medical services provided by MHMC to the veteran 
from October 24 to November 6, 1996. 

4.  The surgical procedure performed at MHMC was not of such 
a nature that a delay to obtain VA treatment would have been 
hazardous to life or health.  

5.  A VA facility was feasibly available to provide the care 
obtained at MHMC.  An attempt to use VA beforehand would have 
been reasonable.  


CONCLUSION OF LAW

VA did not contract for (authorize) hospital care and/or 
medical services provided the veteran during his October 24 
to November 6, 1996 stay at MHMC and payment or reimbursement 
of the resulting unauthorized medical expenses is not 
warranted.  38 U.S.C.A. §§ 1703, 1728 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 17.52, 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that medical expenses associated with 
care provided at MHMC from October 24 to November 6, 1996 
must be reimbursed by VA.

The law provides that VA has the authority to contract with 
non-VA facilities in order to furnish a veteran hospital care 
and medical services for treatment of a service-connected 
disability, under circumstances where VA facilities are not 
capable of furnishing economical care or services because of 
geographic inaccessibility, or where VA facilities are 
otherwise incapable of furnishing the care or services 
required.  See 38 U.S.C.A. § 1703(a)(1)(A) (West Supp. 2001); 
38 C.F.R. § 17.52(a)(1)(i) (2000).  VA is not required to 
contract with non-VA facilities under such circumstances, 
however, and whether it chooses to do so is wholly 
discretionary.  See 38 U.S.C.A. § 1703(a) (providing that 
"the Secretary [of VA] . . . may contract with non-[VA] 
facilities . . . .") (emphasis added); 38 C.F.R. § 17.52(a) 
(to the same effect).

In the present case, the evidence of record reveals that the 
veteran was admitted to the Lebanon VAMC hospital in October 
1996.  On October 21, 1996, a surgical procedure was started 
which was designed to alleviate the veteran's abdominal 
aortic aneurysm.  The procedure was canceled when hypotension 
developed.  On October 24, 1996 the veteran was transferred 
to MHMC.  The following day the surgeons completed the 
surgical procedure.  On November 6, 1996, the veteran was 
discharged from MHMC. 

The evidence includes lay statements from hospital officials 
and family members concerning discussions about the veteran's 
transfer from the Lebanon VAMC to another facility.  In a 
statement dated October 23, 1996, Arnold Muller, M.D., Chief 
of Staff at Lebanon VAMC, related his conversation with the 
veteran's spouse regarding the costs associated with the 
veteran receiving care at MHMC.  At that time the spouse 
mentioned the veteran's monthly retirement check and stated 
her belief that they would not qualify for Medicaid.  Dr. 
Muller states that he told the spouse that the physician's 
bill for the procedure at MHMC would likely be in the 
thousands of dollars and that the veteran was eligible for 
care elsewhere in the VA system at a larger hospital such as 
Philadelphia.  Also noted in the statement is that the spouse 
advised that the veteran would not want to go to Philadelphia 
and that Pittsburgh was too far away for the family.  The 
spouse advised Dr. Muller that she would prefer that the 
procedure be done at the Lebanon VAMC, but if that were not 
possible then she wanted the veteran to go to MHMC.  The 
spouse asked whether she could pay over time and Dr. Muller 
advised her that she probably could but needed to discuss 
that with the people at MHMC.  

The record also includes a Report of Contact, dated October 
24, 1996, evidencing that an Administrative Assistant, along 
with an ICU nurse manager, extensively discussed the 
financial implications of having the procedure performed at 
MHMC and not the Philadelphia or Pittsburgh VAMC.  The Report 
of Contact notes that the family advised they had confirmed 
Medicare A coverage, understood they would be liable for both 
the deductible and the physician fees at MHMC, and intended 
to use the veteran's pension to pay the bill.  The Report of 
Contact relates that the Administrative Assistant reminded 
the family that, if they elected to have the procedure 
performed at the Philadelphia or Pittsburgh VAMC, they would 
incur no costs.  

As noted above, the veteran's family submitted several 
statements recalling the events preceding the veteran's 
transfer to MHMC.  The veteran's daughter and spouse authored 
a November 1996 letter confirming that they were approached 
by a hospital administrator and a male nurse who told them 
that by leaving the VA hospital the veteran was leaving the 
VA system as if he were discharged.  The letter indicates 
that they did not willingly ask for the transfer to MHMC.  
Rather, the letter relates that the surgeons told the family 
that the surgeons had to terminate the surgery begun at the 
Lebanon VAMC and transfer the veteran to MHMC due to his 
blood pressure.  The letter states that the family did not 
tell anyone that they could get Medicaid and that they were 
perfectly willing and able to pay the cost at MHMC.  This 
letter is followed by four letters dated in December 1996.  
The spouse's December 1996 letter relates that the doctors 
said they were taking him to MHMC and that the family never 
said yes or no.  A December 1996 letter from the daughter 
relates that no one said a word about transferring the 
veteran to a VA hospital in Philadelphia or Pittsburgh.  
Additional letters from the spouse and the veteran reiterate 
this.  

An August 1997 letter directed to a Congressman from the 
veteran's daughter, other than that referenced above, states 
that the surgeon came out after the unsuccessful surgery 
attempt at Lebanon VAMC and recommended that the veteran be 
moved to another hospital to complete the operation, stating 
that MHMC was the closest and had the latest technology.  
This letter reflects that no one mentioned another VA 
hospital.  This daughter states that the VA administrator 
said that they could not move the veteran until he signed 
discharge papers.  

In a March 1999 letter, Dr. Muller, states that it was 
explained to the family that transfer to a medical facility 
with more extensive back-up capabilities than those presently 
at the Lebanon VAMC was indicated, that Philadelphia VAMC was 
available, and that that facility had excellent capabilities.  
That letter notes that it was made clear to the veteran and 
his family that VA would not be responsible for the cost of 
his care if he went to a non-VA facility.  Dr. Muller was 
advised that the family would pay any costs over and above 
the veteran's insurance coverage.  

In a June 1999 letter, the veteran notes that a general 
statement was made that he could be moved to another VA 
hospital or to MHMC which had proper equipment and/or 
medicine to complete the operation.  The veteran relates that 
no one mentioned Philadelphia VA hospital and the family was 
unaware that his spouse had discontinued part A of his 
Medicare Health Insurance.  The letter shows that the family 
chose to transfer him to MHMC because the same doctor would 
complete the operation and it was nearby.

As noted above, while VA has the authority to contract with 
non-VA facilities for hospital care and medical services 
under certain circumstances, it is not required to do so.  
Here, the evidence fails to show an express or implied 
contract between VA and the veteran or MHMC to provide the 
medical services in question.  To the contrary, it was made 
clear that the veteran would have to be discharged from VA, 
that the family would be financially responsible for the MHMC 
costs, and that such costs would likely be in the thousands 
of dollars.  Therefore, the Board finds that VA did not 
contract or otherwise authorize the provision of medical 
services to the veteran at MHMC.  

In light of the Board's finding, the inquiry now focuses on 
whether the veteran may still be entitled to reimbursement 
for unauthorized services as emergency care provided in the 
absence of a feasibly available VA facility.  To warrant 
entitlement to VA payment or reimbursement of unauthorized 
medical expenses incurred at a non-VA facility, a claimant 
must satisfy each of three regulatory conditions.  It must be 
shown that:

		(a) The care and services rendered were either:

	(1) for an adjudicated service-
connected disability, or

	(2) for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

	(3) for any disability of a veteran 
who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

	(4) for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program and who is 
medically determined to be in need 
of hospital care or medical 
services for reasons set forth in 
38 C.F.R. § 17.47(i) (formerly 
§ 17.48(j)) (2000); and

	(b) The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

	(c) No VA or other Federal facilities 
were feasibly available and an attempt 
to use them beforehand or obtain prior 
VA authorization for the services 
required would not have been reasonable, 
sound, wise, or practicable, or 
treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 
(formerly § 17.80) (2000). All three statutory requirements 
must be met before reimbursement may be authorized.  See 
Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  No payment or 
reimbursement of unauthorized medical expenses will be made 
under circumstances where treatment is procured through 
private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130 (formerly § 17.89) (2000).

Relative to the question of reimbursement of unauthorized 
medical expenses, and in addition to the evidence noted 
above, the record also includes a March 1999 letter from Dr. 
Muller reflecting his opinion that performing this surgical 
procedure was not an emergency.  Furthermore, Dr. Muller 
opined that the veteran could have easily been transferred to 
the Philadelphia VAMC.  Similarly, a letter from George O. 
Maish, Jr., M.D., Chief Surgeon, also dated in March 1999, 
set forth the opinion that the veteran could safely have been 
transferred to the Philadelphia VAMC. 

Based on this evidence the Board concludes that the veteran 
has a total and permanent service-connected disability for 
residuals of a gunshot wound during combat in World War II, 
thereby satisfying the first prong of the regulatory test.  
In addition, the veteran did receive care at a private 
facility for which payment is being sought from the veteran.  
However, the Board is of the view that the evidence 
demonstrates a lack of medical emergency.  In fact, the 
evidence reveals a design to delay the procedure until the 
veteran's condition stabilized following the attempted 
surgery at the VAMC in Lebanon.  Additionally, it was opined 
by those with medical expertise that, after being stabilized, 
there was sufficient time to transfer the veteran to another 
VA facility where resources were available to complete the 
required procedure.  As a result, the Board finds that these 
circumstances fall short of constituting a medical emergency 
of such a nature that delaying the surgical procedure to 
transport the veteran to a VA facility would have been 
hazardous to his life or health.  This conclusion is 
bolstered by the opinions of the Chief Surgeon and Chief of 
Staff that the veteran could have been safely transferred to 
a qualified VA facility.  Also of import in reaching this 
conclusion, is the evidence showing that even upon transfer 
to MHMC, the surgical procedure was not conducted until the 
following day, suggesting that time was not of the essence.  
Further, the Board finds that the evidence reflects that the 
options available to the veteran were discussed with him and 
his family during the period between the first attempted 
surgery and the transfer to MHMC, including the availability 
of other VA facilities and that VA would not pay the 
veteran's expenses once discharged from VA.  Thus, the Board 
finds that the preponderance of the evidence is against the 
claim for payment or reimbursement of expenses incurred at 
MHMC.

The Board has considered the applicability of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001), which became effective 
during the pendency of this appeal.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).   In this case, 
all private and VA medical records relevant to the issue on 
appeal have been obtained by the RO and have been associated 
with the claims file.  Further, given the nature of the 
claim, a VA examination is not necessary.

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West Supp. 2001).  The veteran was notified of the evidence 
needed to substantiate his claim, even by the Board in its 
May 1998 remand.  Consequently, further action to comply with 
the Veterans Claims Assistance Act of 2000 is not required.


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

